                                           Case 3:20-cv-01425-JD Document 43 Filed 02/02/21 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     BOARDS OF TRUSTEES OF THE SHEET                   Case No. 20-cv-01425-JD
                                         METAL WORKERS PENSION TRUST OF
                                   5     NORTHERN CALIFORNIA, et al.,
                                                                                           ORDER RE MOTION TO DISMISS
                                                        Plaintiffs,
                                   6
                                                                                           Re: Dkt. No. 12
                                                 v.
                                   7

                                   8     DOUGLAS LEVERING,
                                                        Defendant.
                                   9

                                  10          Plaintiffs are a group of employee benefit plans and their fiduciaries. They have sued to

                                  11   enforce an arbitration award against defendant Douglas Levering, who is named “individually and

                                  12   doing business as Douglas Heating and Cooling (also known as Douglas Heating & Cooling).”
Northern District of California
 United States District Court




                                  13   Dkt. No. 1 ¶ 2. Levering asks to dismiss the complaint under Federal Rule of Civil Procedure

                                  14   12(b)(6) on the sole ground that he is not personally liable for the award. Dkt. No. 12. The

                                  15   motion is denied.

                                  16          As alleged in the complaint, Levering executed a Standard Form Union Agreement

                                  17   (SFUA) with the Sheet Metal Workers International Association Local Union No. 104 (Union)

                                  18   and the Bay Area Association of Sheet Metal and Air Conditioning Contractors National

                                  19   Association Chapters. Dkt. No. 1 ¶ 9. Levering signed in his capacity as president of Douglas

                                  20   Heating & Cooling. Id. Plaintiffs were third-party beneficiaries of this contract. Id.

                                  21          In January 2019, Levering announced that he was shutting down his business. Id. ¶ 15.

                                  22   Despite that, he subsequently told the Union that he still intended to perform work covered by the

                                  23   SFUA and other bargaining agreements, but not as a Union contractor. Id. ¶ 17. The Union

                                  24   initiated a grievance proceeding under the SFUA, which provided for arbitration before a Local

                                  25   Joint Adjustment Board (LJAB), and for enforcement of awards in a court of “competent

                                  26   jurisdiction.” Id. ¶¶ 10-12, 18-19. Levering did not appear at the duly noticed LJAB hearing. Id.

                                  27   ¶¶ 20-22. The LJAB issued an award in the amount of $132,302.60 against Douglas Heating &

                                  28   Cooling for violations of the SFUA. Id. ¶ 23. Levering did not appeal the award, and has not paid
                                            Case 3:20-cv-01425-JD Document 43 Filed 02/02/21 Page 2 of 2




                                   1   any portion of it to plaintiffs. Id. ¶¶ 27, 29.

                                   2           Well-established standards govern Levering’s motion to dismiss. See, e.g., Wondeh v.

                                   3   Change Healthcare Practice Mgmt. Sols., Inc., No. 19-CV-07824-JD, 2020 WL 5630268, at *2

                                   4   (N.D. Cal. Sept. 21, 2020). The Court applies those standards here, and the parties’ familiarity

                                   5   with them is assumed.

                                   6           Dismissal is denied because Levering raises what is in effect a factual challenge to the

                                   7   complaint. Plaintiffs alleged that Levering is personally liable for the award because his company

                                   8   was a doing-business-as or d/b/a entity, which “is merely descriptive of the person or corporation

                                   9   who does business under some other name. Doing business under another name does not create an

                                  10   entity distinct from the person operating the business. The business name is a fiction, and so too is

                                  11   any implication that the business is a legal entity separate from its owner.” People v. Eastburn,

                                  12   189 Cal. App. 4th 1501, 1506 (2010) (internal citations, quotations, and alterations omitted).
Northern District of California
 United States District Court




                                  13   Levering says that he is not liable because his company was a corporation and Levering is

                                  14   protected by the corporate form from personal liability. See Dkt. No. 12 at 2. Both parties

                                  15   submitted documents outside the complaint to support their arguments. See Dkt. Nos. 13, 20, 21.

                                  16   This evidence might be appropriate in a summary judgment context or at trial, but not here for this

                                  17   Rule 12(b)(6) pleadings challenge. See Heidingsfelder v. Ameriprise Auto & Home Ins., No. 19-

                                  18   CV-08255-JD, 2020 WL 5702111, at *4 (N.D. Cal. Sept. 24, 2020). The Court declines to take

                                  19   judicial notice of the documents or infer from them the truth of any disputed facts in the

                                  20   complaint. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999, 1003 (9th Cir. 2018).

                                  21   All of the notice requests are denied.

                                  22           The parties are free to file early summary judgment motions as they believe the record

                                  23   warrants. Multiple summary judgments are not permitted, so the parties should be mindful of how

                                  24   they would like to proceed. A case management conference is set for April 8, 2021, at 10:00 a.m.

                                  25           IT IS SO ORDERED.

                                  26   Dated: February 2, 2021

                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
                                                                                         2
